Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 20180222490 A1; hereinafter known as Ishihara) in view of the Mazda6 owner’s manual by the Mazda Motor Corporation (hereinafter known as Mazda6).

Regarding Claim 1, Ishihara teaches:

A system for enacting a change of operating modalities of a transportation vehicle, the system comprising:
 
{Ishihara 


}

at least one display device, which at least partially comprises a screen, the at least one display device being operable in at least two operating modes including a first operating mode and a second operating mode, wherein the first operating mode at least partially provides a touch control function, 

{Ishihara 

Fig. 2, Fig. 3, Fig. 7; Where multiple operating modes are being shown. The first operating mode consists of the passenger sitting forward in a conventional position and the second in nonconventional positions. And viewing different screens in the different positions

Para [0036]; The seat positioning system in addition to the displays themselves can be considered part of the display device as they control how the passenger views information (e.g. what display the passenger looks at). 


Where a touch control is provided for controlling the screens Para [0116]; “The vehicle 100 can include an input system 130. An “input system” includes any device, component, system, element or arrangement or groups thereof that enable information/data to be entered into a machine. The input system 130 can receive an input from a vehicle passenger (e.g. a driver or a passenger). Any suitable input system 130 can be used, including, for example, a keypad, display, touch screen, multi-touch screen, button, joystick, mouse, trackball, microphone and/or combinations thereof.”
}

wherein the display device accepts a triggering signal from at least one trigger event that is provided directly or indirectly by the transportation vehicle, 
{Ishihara 

Para [0018]; Where the a switch in seat position, which can be considered a triggering event, causes the display/s to change operation thus the signal is being accepted
}

wherein a change from the first operating mode to the second operating mode is triggered in the at least one display device in response to the triggering signal, 

{Ishihara 

Para [0018]; Where the a switch in seat position, which can be considered a triggering event, is recognized by the system and content that is to be displayed to the passenger is directed to the roof screen (e.g. a second mode) 
}

and wherein the change from the first operating mode to the second operating mode is at least partially indicated to the user by at least one operator alerting signal. 

{Ishihara 

Where the moving back into a conventional seating position in itself is an alerting signal as the passenger feeling the motion of the seat is a signal the passenger would interpret as a change in the state of the vehicle. However other supplemental methods of alerting the passenger are also disclosed.


“Furthermore, multiple displays or other user interface elements may be strategically situated throughout the passenger compartment to align with the various possible positions of the seat and/or viewing orientations of the passengers. Consequently, the indication system adaptively selects devices according to a position of the passenger and provides notices to the selected devices. In this way, the notices are adaptively communicated to the passengers regardless of their viewing orientation.”

By receiving notices (e.g. alerts) on a different screen due to the change in seat position, the change in mode is being indicated to the passenger.
}

Ishihara does not teach, wherein the second operating mode at least partially provides a gesture control function, controllable by a gesture control device. 

However, the Mazda6 teaches wherein the second operating mode at least partially provides a gesture control function, controllable by a gesture control device. 

{Mazda 

Page 5-67; Where the commander knob, a joystick like device is used to control the display when a user is driving the vehicle. The commander switch can be considered a gesture control device (the commander switch includes a commander knob page 5-91). The commander knob is accepting motion of the hand to express a desired navigation of the interface on screen. 

Applicant has not explicitly defined gesture or gesture control device in the instant specification and thus the common definition of gesture “the use of motions of the limbs or body as a means of expression” quoted from Merriam-webster is being used to determine broadest reasonable interpretation of gesture control device. 


}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the teachings of Mazda6 to use gesture control in a second mode because not using the touchscreen and instead using gestures in a second mode (the second mode associated with the driver driving the vehicle) allows the driver to maintain a standard driving position instead of adjusting posture and attention to operate a touch screen increases safety.

Regarding Claim 2, Ishihara in view of Mazda6 teaches The system of claim 1. Mazda6 further teaches wherein the at least one display device displays at least identical information content for the user in the first and second operating modes.

{Mazda6
Page 5-68; “For safety reasons, operation of the centre display is disabled while the vehicle is being driven. However, items not displayed in grey can be operated using the commander switch while the vehicle is being driven.” 

Where when driving (the second mode) touch operation of the display is being disabled but the information content is not changing, e.g. identical information content, but instead selections are simply being greyed out.
}

Regarding Claim 3, Ishihara in view of Mazda6 teaches The system of claim 1. Mazda6 further teaches wherein the at least one display device in the second operating mode provides for the user at least one further item of information and/or at least one different item of information compared with the identical information content displayed in the first operating mode.

{Mazda

Page 4-164; where the distance recognition support system only works while the vehicle is being driven (at speeds above 19mph). As discussed in the claim 1 rejection Mazda teaches the first operating mode when the vehicle is not being driven and the second operating mode when the vehicle is being driven. 

Page 4-167Where The DRSS is providing additional safety information that would not be provided in the first mode where the vehicle is not being driven.
}

Regarding Claim 4, Ishihara in view of Mazda6 teaches The system of claim 1. Ishihara further teaches wherein at least one characteristic feature of the at least one trigger event causes at least one characteristic feature of the at least one operator alerting signal.

{Ishihara

Para [0037]; “As an additional matter, while not explicitly illustrated the rear portion 400, the side panels 315, the roof 310 and other suitable locations with the passenger compartment 250, in one embodiment, include embedded lighting as the display devices 170. That is, the passenger compartment is equipped with LED, incandescent or other suitable lighting that is controllable by the indication system 165 to communicate notices to the passenger 210. In one embodiment, the embedded lighting of the passenger compartment 250 is divided into logical sections (i.e., left/right, forward/rear, roof/floor) so that different sections and combinations of sections can be independently illuminated to convey different notices. For example, a right side of the passenger compartment may be illuminated with a flashing light when turning right. As another example, the entire passenger compartment may be illuminated in red when the indication system 165 is providing a warning or handover back to manual mode. In general, the intensity, color, duration of illumination, particular illuminated sections, and other characteristics of the embedded lighting can be selectively varied according to particular attributes of a notice that is to be communicated. In this way, the indication system 165 can convey a myriad of different notices using the embedded lighting of the passenger compartment 250.”
Where illumination, an operating alerting signal, has its characteristics changed based on a notice’s, e.g. an triggering signals, characteristics 
}

Regarding Claim 5, Ishihara in view of Mazda6 teaches The system of claim 4. Ishihara further teaches 

{Ishihara

Para [0037]; “Para [0037]; “As an additional matter, while not explicitly illustrated the rear portion 400, the side panels 315, the roof 310 and other suitable locations with the passenger compartment 250, in one embodiment, include embedded lighting as the display devices 170. That is, the passenger compartment is equipped with LED, incandescent or other suitable lighting that is controllable by the indication system 165 to communicate notices to the passenger 210. In one embodiment, the embedded lighting of the passenger compartment 250 is divided into logical sections (i.e., left/right, forward/rear, roof/floor) so that different sections and combinations of sections can be independently illuminated to convey different notices. For example, a right side of the passenger compartment may be illuminated with a flashing light when turning right. As another example, the entire passenger compartment may be illuminated in red when the indication system 165 is providing a warning or handover back to manual mode. In general, the intensity, color, duration of illumination, particular illuminated sections, and other characteristics of the embedded lighting can be selectively varied according to particular attributes of a notice that is to be communicated. In this way, the indication system 165 can convey a myriad of different notices using the embedded lighting of the passenger compartment 250.”

Where the duration of illumination, e.g. duration of operator alerting signal is based on the duration of the triggering signal because the duration of illumination characteristic is varied based on the attribute of a notice, e.g. duration of trigger signal.
}

Regarding Claim 6, Ishihara in view of Mazda6 teaches The system of claim 1. Ishihara further teaches wherein the at least one operator alerting signal is provided synchronously with the at least one trigger event.

{Ishihara

Para [0037]; “the entire passenger compartment may be illuminated in red when the indication system 165 is providing a warning or handover back to manual mode.”

Where the illumination (the alerting signal) is provided with the handover back to manual mode (triggering signal). The alert is coinciding with the trigger and thus the alert can be said to be provided synchronously
}

Regarding Claim 7, Ishihara in view of Mazda6 teaches The system of claim 1. Ishihara further teaches wherein the trigger event is in direct and/or indirect connection with a change of a driving mode of the transportation vehicle.

{Ishihara

“In one arrangement, the seat 220 may be moved to unconventional operating positions when the vehicle 100 is in an autonomous mode and not when in a manual or semi-autonomous mode.”

Para [0094] “In some instances, the vehicle 100 is configured to switch selectively between an autonomous mode, one or more semi-autonomous operational modes, and/or a manual mode.”

Where the seat movement as discussed in claim 1 can be considered a triggering event and is in connection with the autonomous drive mode. As the vehicle can be switched from a manual mode to an autonomous mode, the triggering event is in connection with a change in drive mode.
}

Regarding Claim 8, Ishihara in view of Mazda6 teaches The system of claim 7. Ishihara further teaches wherein the change of the driving mode of the transportation vehicle is a change from a manual driving mode to a partially or fully automatic driving mode.

{Ishihara

Para [0094] “In some instances, the vehicle 100 is configured to switch selectively between an autonomous mode, one or more semi-autonomous operational modes, and/or a manual mode.”

Where the vehicle can switch to autonomous mode from manual mode.
 
} 

Regarding Claim 9, Ishihara in view of Mazda6 teaches The system of claim 1. Ishihara further teaches wherein the trigger event comprises an adjustment of a seat device by the user and/or an adjustment of at least one seat device by the transportation vehicle.

{Ishihara

Para [0018]; Where the a switch in seat position, which can be considered a triggering event, is recognized by the system and content that is to be displayed to the passenger is directed to the roof screen (e.g. a second mode) 

}



Regarding Claim 11, Ishihara in view of Mazda6 teaches The system of claim 1. Ishihara further teaches wherein the operator alerting signal is optical and/or acoustic.

{Ishihara
Para [0018]; “The vehicle is operating in an autonomous mode, and the passenger (i.e., driver) reclines in a seat to a substantially horizontal position. Additionally, the vehicle includes a monitor that is integrated within the roof of the passenger compartment, which the driver uses to view some form of entertainment while reclined. In view of this configuration, in one embodiment, the indication system adaptively directs visual and/or audio notices to the monitor in the roof when the seat is in this reclined position.”

Para [0037]; “As another example, the entire passenger compartment may be illuminated in red when the indication system 165 is providing a warning or handover back to manual mode.”
}

Regarding Claim 12, Ishihara in view of Mazda6 teaches The system of claim 1. Mazda6 further teaches wherein the operator alerting signal is indicated optically as at least one semitransparent symbol on the screen of the display device and/or as an at least partial change of a mode of representing the image screen contents on the screen of the display device.

{Mazda6

Page 5-68; “For safety reasons, operation of the centre display is disabled while the vehicle is being driven. However, items not displayed in grey can be operated using the commander switch while the vehicle is being driven.” 

Where greying out items can be considered as semitransparent or at the very least a change in the mode of representing items on screen. The greyed out symbols can be considered an alert that touch operation is no longer available.
}

Regarding Claim 13, Ishihara in view of Mazda6 teaches The system of claim 1. Ishihara further teaches wherein the triggering signal triggers at least for a time a change of a display mode of the screen.

{Ishihara

Para [0018]; “The vehicle is operating in an autonomous mode, and the passenger (i.e., driver) reclines in a seat to a substantially horizontal position. Additionally, the vehicle includes a monitor that is integrated within the roof of the passenger compartment, which the driver uses to view some form of entertainment while reclined. In view of this configuration, in one embodiment, the indication system adaptively directs visual and/or audio notices to the monitor in the roof when the seat is in this reclined position.”

Where changing the screen used to display is a change in display mode and it is being done at least for a time as for content to display time has to pass.


Regarding claim 14, it in combination with its dependent claim 17 recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Regarding claim 15, it recites a method having limitations similar to those of claim 2 and therefore is rejected on the same basis.
Regarding claim 16, it recites a method having limitations similar to those of claim 3 and therefore is rejected on the same basis.
Regarding claim 17, it in combination with the independent claim it depends upon (claim 14) recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Regarding claim 18, it recites a method having limitations similar to those of claim 4 and therefore is rejected on the same basis.
Regarding claim 19, it recites a method having limitations similar to those of claim 5 and therefore is rejected on the same basis.
Regarding claim 20, it recites a method having limitations similar to those of claim 6 and therefore is rejected on the same basis.
Regarding claim 21, it recites a method having limitations similar to those of claim 7 and therefore is rejected on the same basis.
Regarding claim 22, it recites a method having limitations similar to those of claim 8 and therefore is rejected on the same basis.
Regarding claim 23, it recites a method having limitations similar to those of claim 9 and therefore is rejected on the same basis.
Regarding claim 25, it recites a method having limitations similar to those of claim 11 and therefore is rejected on the same basis.
Regarding claim 26, it recites a method having limitations similar to those of claim 12 and therefore is rejected on the same basis.
Regarding claim 27, it recites a method having limitations similar to those of claim 13 and therefore is rejected on the same basis.

Claim(s) 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 20180222490 A1; hereinafter known as Ishihara) in view of the Mazda6 owner’s manual by the Mazda Motor Corporation (hereinafter known as Mazda6) and Kadoya et al. (US 10691122 B2; hereinafter known as Kadoya).

Regarding Claim 10, Ishihara in view of Mazda6 teaches The system of claim 9. Ishihara further teaches wherein the adjustment is implemented 

{Ishihara

Para [0018]; where reclining the seat moves the headrest of the seat away from the front display as shown in Fig. 6 
}


Ishihara does not teach adjustment is implemented along a horizontal plane in the longitudinal axis of the transportation vehicle

However Kadoya teaches wherein the adjustment is implemented along a horizontal plane in the longitudinal axis of the transportation vehicle from a position near the screen to a position away from the screen.

{Kadoya
Column 4; “The seat state sensor 4 detects a position Y in a front-rear direction of the seat surface of the driver's seat illustrated in FIG. 3 and an angle θ (a reclining angle θ) of the backrest of the driver's seat. Further, the position Y in the front-rear direction becomes larger as the seat surface becomes the rear position, and the angle θ becomes larger as the backrest tilts backward.”

Fig. 4; where the seat is adjust both horizontally as well as through recline. 

Column 6; “Next, it is checked whether or not the seat state is positioned in a relaxation state (step 514). Here, in step 514, it is determined whether the position Y in the front-rear direction of the seat surface of the driver's seat detected by the seat state sensor 4 is larger than a predetermined threshold value Thy, or the angle θ of the backrest of the driver's seat is larger than a predetermined threshold value Thy, it is determined that the seat state is in the relaxation state. Incidentally, as the threshold value Thy, if the position Y in the front-rear direction of the seat surface further increases, a size that is unsuitable for driving of the automobile is set. As the threshold value Thy, if the angle θ of the backrest of the driver's seat further increases, a size that is not suitable for driving the vehicle is set. That is, as the threshold value Thy and the threshold value Thy, when the position Y in the front-rear direction of the seat surface or the backrest angle θ of the driver's seat further increases, a value capable of estimating that the user of the driver's seat is in a relaxed posture is set.” 

Where the trigger event “unsuitable for driving” is detected based on the position of the seat being far enough back along the longitudinal axis.
}



Regarding claim 24, it recites a method having limitations similar to those of claim 10 and therefore is rejected on the same basis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668